Alice Robie Resnick, J.,
concurring in part and dissenting in part. Whether the plaintiffs have standing to bring this action is an issue properly before this *1231court, and has been fully briefed. After considering this issue, I find that the plaintiffs do not have standing to bring this action and therefore would grant the motions to dismiss on that basis.
I concur in the denial of the request for jury trial.
I would grant the defendants until January 27, 1992 to brief the issue as to whether their counterclaims survive the dismissal of the complaint. While this may cause a slight delay in the ultimate decision of this matter, we must all recognize the importance of this issue to the citizens of Ohio. Additionally, simply because this is a special constitutional process authorized to be performed by the Supreme Court under Section 13, Article XI of the Ohio Constitution, this process does not permit this court to disregard the Ohio Rules of Civil Procedure; rather, we should proceed in a reasonable and orderly manner.
Sweeney and H. Brown, JJ., concur in the foregoing opinion.